423 F.2d 724
UNITED STATES of America, Appellee,v.Louis H. BRYSON, Appellant.UNITED STATES of America, Appellee,v.Alan James THIBODEAUX, Appellant.
No. 13762.
No. 13771.
United States Court of Appeals, Fourth Circuit.
Argued March 6, 1970.
Decided March 26, 1970.

Matthew N. Ott, Jr., Richmond, Va. (Court-appointed counsel), for appellant Louis H. Bryson.
Thomas E. Crosley, Jr., Richmond, Va. (Court-appointed counsel), for appellant Alan James Thibodeaux.
David G. Lowe, Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
For their involvement in an August, 1968 outbreak at the Federal Reformatory in Petersburg, Virginia, appellants Louis H. Bryson and Alan James Thibodeaux were indicted and tried for assaulting a correctional officer in violation of 18 U.S.C. § 111 and for assisting in a mutiny in violation of 18 U.S.C. § 1792. In accordance with the jury verdict of July 17, 1969, the District Court convicted both men on the assault charge and Bryson alone on the mutiny charge also.


2
On this consolidated appeal, we find no support for the appellants' common contention that the assault convictions were contrary to the law and the evidence. Nor is Bryson's assertion sustainable that the trial judge erred in his instruction to the jury in defining "mutiny". He stated: "It, reduced to simplicity, in this case means resisting, that is, the inmates resisting the warden or his subordinate officers in the free and lawful exercise of their legal authority." This phraseology was well within the words of this court in Hamilton v. United States, 268 F. 15, 18-19 (4 Cir.), cert. denied 254 U.S. 645, 41 S. Ct. 15, 65 L. Ed. 454, 455 (1920). See Southern S.S. Co. v. NLRB, 316 U.S. 31, 40, 62 S. Ct. 886, 86 L. Ed. 1246 (1942).

Therefore, the judgment below will be

3
Affirmed.